HoKE, J.
It is fully recognized that in the trial of causes the testimony of a witness may be impeached by evidence of his bad character, and it is equally well established that before this is allowed the impeaching witness must qualify himself by saying under oath that he knows what such character is. This is not at all a meaningless position, but under some of the more recent rulings as to the examination of witnesses its proper enforcement is at times necessary to prevent a conviction by rumors that are mere hearsay declarations on the principal question of guilt or innocence.
In S. v. Parks, 25 N. C., 296, Judge Gaston speaks most impressively on the subject as follows: “It is essential to the uniform administration of justice, which is one of the best securities for its faithful administration, that the rules of evidence should be steadily observed. Among these, the rule which regulates the admission of testimony offered to impeach the character of a witness is now so well established and so clearly defined that a departure from it must be regarded as a violation of law. The witness is not to be discredited, because of the opinions which any person or any number of persons may have expressed to his disadvantage, unless such opinions have created or indicate a general reputation of his want of moral principle. The impeaching witness *696must, therefore, profess to know the general reputation of the witness sought to be discredited, before he can be heard to speak of his own opinion or of the opinions of others, as to the reliance to be placed on the testimony of the impeached witness.”
And in S. v. Coley, 114 N. C., 879, Avery, J., delivering the opinion, said: “No principle of evidence is more clearly settled in North Carolina, nor by a'longer line of decisions than that a witness will not be allowed to testify as to character until he shall have first qualified himself by stating that he knows the reputation of the person in question.” And many other decisions on the subject are to the same effect. S. v. Ussery, 118 N. C., 1177; S. v. Gee, 92 N. C., 756; S. v. Speight, 69 N. C., 72; S. v. Perkins, 66 N. C., 126.
Recurring to the record, we do not think that the exceptions noted can be brought within the principle or meaning of these decisions. Sheriff Herring at no time professes to know the character of the impeached witness. “All I can tell you is the report to me, what people said to me”; and further, “He was reported to me as a man handling liquor.” Whether these reports were from few or many people, and whether from one or the other, they had had the effect of creating a settled and general estimate adverse to the character of the witness in no way appears. The entire statement creates the impression rather that the witness is giving the effect of rumors born of the present charge, and not the general reputation of the impeached witness in the community, the only kind of evidence that is competent in such an inquiry.
The cases of S. v. Butler, 177 N. C., 585, and S. v. Cathey, 170 N. C., 794, are not in contravention of this decision. In both, the witnesses had first qualified himself by saying that he knew the general character of the impeached witness, and was then allowed to say what it was, thus bringing themselves within the rules of well ordered procedure, as approved in the cases referred to.
There are other objections to the validity of this conviction that are worthy of grave consideration, but as they may not appear on a second trial, they are not more fully adverted to.
For the error indicated, defendant, in our opinion, is entitled to a new trial, and it is so ordered.
New trial.